DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed August 20th, 2021 with respect to the amended independent claims have been fully considered and are persuasive.  The rejection of May 20th, 2021, has been withdrawn. 

Reasons for Allowance
Claims 1, 3 – 5, 7, 9, 10, 17, 19, 21 – 23 and 25 – 28 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of the independent claims, specifically failing to teach the crown land portion located on an inboard tread edge side, the first crown lateral grooves and the second crown lateral grooves extending beyond the crown longitudinal sipes, and the crown land portion located on an outboard tread edge side, wherein the first crown lateral grooves terminate at the crown  longitudinal sipes, and the second crown lateral grooves extend beyond the crown longitudinal sipes, and the second crown lateral grooves extend beyond the crown longitudinal sipes (found in claim 1). 
The prior art also fails to teach a length in the tire axial direction of the first crown lateral grooves provided on the crown land portion located on an inboard tread edge side is greater than a length in the tire axial direction of the first crown lateral grooves provided on the crown land portion located on an outboard tread edge side: or a length in the tire axial direction of the second crown lateral grooves provided on the crown land portion located on an inboard tread edge side 
Finally, the prior art fails to teach the crown lateral grooves comprising groove edges as described in claim 26. Furthermore, in view of the prior art, these features along with the other limitations listed in the independent claims would not have been obvious to one of ordinary skill in the art at the time of the invention. Claims 3 – 5, 7, 9, 10, 17, 19, 21 – 23 and 27 – 28 are allowed based on dependency on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743